           Case 1:17-cv-05562-ER Document 6 Filed 10/08/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MELVIN SANCHEZ,

                             Plaintiff,

              v.                                                        ORDER

MARK STAGG, Individually and HSF                                  17 Civ. 5562 (ER)
CONSTRUCTION SERVICES LLC, and
STAGG GROUP,

                             Defendants.



RAMOS, D.J.

        On July 21, 2017, Melvin Sanchez brought this action against Mark Stagg, HSF

Construction Services LLC, and Stagg Group (collectively, “Defendants”) for violation of the

Fair Labor Standards Act and the New York Labor Law. Doc. 1. On August 17, 2017, the

summons was returned executed for each Defendant. Doc. 5. Since then, Defendants have not

answered the complaint and the parties have not otherwise contacted the Court. Accordingly, the

parties are directed to submit a joint status report by October 22, 2020. Failure to comply with

the Court’s order could result in sanctions, including dismissal for failure to prosecute. Fed. R.

Civ. P. 41(b).

        It is SO ORDERED.

Dated: October 8, 2020
       New York, New York

                                                           _______________________
                                                             Edgardo Ramos, U.S.D.J.
